Title: From George Washington to Major Benjamin Tallmadge, 10 March 1778
From: Washington, George
To: Tallmadge, Benjamin



Sir
Head Quarters [Valley Forge] 10th March 1778.

Annexed is a Copy of my last Letter, which from the tenor of yours of the 7th inst. I am inclined to think you have not received—it

was sent by the return of the Dragoon, who brought me your Letter of the 9th February—The Legislature of New Jersey certainly never meant that the Law regulating the Prices of Necessaries should have a retrospective view and invalidate anterior Contracts—you will therefore settle with Mr Estey according to Colonel Sheldons agreement with him.
As Congress has called upon those States in which there is the best breed of Horses, to furnish a Supply for the Cavalry—I cannot take upon me to put money into Colonel Sheldons hands for the purchase of remounts for his Regiment in particular, which will be provided for among the rest, at the same time if he can engage some good horses at reasonable prices on credit, I will promise that they shall be paid for hereafter. I have no doubt that Colonel Sheldon will be able to enlist a number of men for the established Continental bounty, as the Service of the Cavalry is sought by many who will not engage in the Infantry.
The Debts which accrue from your Contracts must as I said before, be paid from the Fund which is established for this purpose in the Quarter Master Generals hands. ⟨I am Sr⟩ Your ⟨most⟩ obed. Sert

Go: Washington

